Exhibit 10.1




Accounts Receivable Assignment







Effective Date of this Agreement:  November 30, 2010







This Agreement is by and between




Comtax Services Inc., a Florida corporation having its principal office located
at 333 North Atlantic Avenue, Suite 412, Cocoa Beach, Florida, 32931,
hereinafter “Assignor”




AND




Xun Energy, Inc., a Nevada corporation having its principal office located at
12518 NE Airport Way, Suite 148 No. 156 Portland Oregon  97230, hereinafter
“Assignee”




Purpose of this Agreement




Assignor and Assignee agree that Assignee will assume certain accounts
receivable according to the following terms and conditions:




(a)

As of the Effective Date, the net Account Receivable balance is One Hundred
Forty Seven Thousand, Nine Hundred Sixty Five dollars ($147,965.00).




(b)

For Value Received, all right, title and interest in and to the accounts
receivable (the “Accounts”) (attached as Exhibit A), are hereby assigned, sold
and transferred by the Assignor to the Assignee. The Assignor certifies that
said accounts are just and due and that payment has not been received for those
accounts or any part of them.




(c)

It is further acknowledged that if the Accounts are not paid within a period of
one hundred fifty (150) days, said accounts may be re-transferred to the
undersigned and the Assignor shall repurchase these Accounts for the balance
then owed.




(d)

The Accounts Receivable are sold without recourse to the Assignor in the event
of non-payment.




(e)

Assignor will commence legal action within 30 days to collect the Accounts
Receivable and assign the legal action to the Assignee.




1.

Assignment




The Assignee agrees to pay to the Assignor on this day the sum of Sixty two
thousand, nine hundred fifty dollars ($62,950.00). In return, the Assignor
assigns all right, title, and interest in and to this Account Receivable to the
Assignee for collection.




2.

Hold Harmless




The Assignor shall indemnify and hold harmless the Assignee from any and all
claims arising from the Account receivable or the underlying contract between
the Assignor and the Customer. The Assignor agrees to furnish the Assignee all
information required by the Assignee in its collection efforts. The Assignor
agrees to notify the Customer of this Agreement and to pay to the Assignee any
payments on this account which are received from the Customer after this date.




3.

General Provisions




3.1

Independent Contractors. The relationship between both parties established by
this Agreement is that of independent contractors, and nothing contained in this
Agreement shall be construed to give either party the power to direct and
control the day-to-day activities of the other. Neither party is an agent,
representative or partner of the other party. Neither party shall have any
right, power or authority to enter into any agreement for, or on behalf of, or
incur any obligation or liability of, or to otherwise bind, the other party.
This Agreement shall not be interpreted or construed to create an association,
agency, joint venture or partnership between the parties or to impose any
liability attributable to such relationship upon either party.




3.2

Governing Law & Jurisdiction. This agreement and the parties’ actions under this
Agreement shall be governed by and construed under the laws of the state of
Florida, without reference to conflict of law principles. The parties hereby
expressly consent to the jurisdiction and venue of the federal and state courts
within the state of Florida. Each party hereby irrevocably consents to the
service of process in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such party at its
address set forth in the preamble of this Agreement, such service to become
effective thirty (30) days after such mailing.




3.3

Entire Agreement. This Agreement, including the attached exhibits, constitutes
the entire Agreement between both parties concerning this transaction, and
replaces all previous communications, representations, understandings, and
Agreements, whether verbal or written between the parties to this Agreement or
their representatives. No representations or statements of any kind made by
either party, which are not expressly stated in this Agreement, shall be binding
on such parties.




3.4

All Amendments in Writing. No waiver, amendment or modification of any
provisions of this Agreement shall be effective unless in writing and signed by
a duly authorized representative of the party against whom such waiver,
amendment or modification is sought to be enforced. Furthermore, no provisions
in either party’s purchase orders, or in any other business forms employed by
either party will supersede the terms and conditions of this Agreement.




3.5

Notices. Any notice required or permitted by this Agreement shall be deemed
given if sent by registered mail, postage prepaid with return receipt requested,
addressed to the other party at the address set forth in the preamble of this
Agreement or at such other address for which such party gives notice hereunder.
Delivery shall be deemed effective three (3) days after deposit with postal
authorities.




3.6

Costs of Legal Action. In the event any action is brought to enforce this
Agreement, the prevailing party shall be entitled to recover its costs of
enforcement including, without limitation, attorneys’ fees and court costs.




3.7

Inadequate Legal Remedy. Both parties understand and acknowledge that violation
of their respective covenants and Agreements may cause the other irreparable
harm and damage, that may not be recovered at law, and each agrees that the
other’s remedies for breach may be in equity by way of injunctive relief, as
well as for damages and any other relief available to the non-breaching party,
whether in law or in equity.




3.8.

Arbitration. Any dispute relating to the interpretation or performance of this
Agreement shall be resolved at the request of either party through binding
arbitration. Arbitration shall be conducted in Broward County, Florida in
accordance with the then-existing rules of the American Arbitration Association.
Judgment upon any award by the arbitrators may be entered by any state or
federal court having jurisdiction. Assignor and Assignee intend that this
Agreement to arbitrate be irrevocable.




3.8

Delay is Not a Waiver. No failure or delay by either party in exercising any
right, power or remedy under this Agreement, except as specifically provided in
this Agreement, shall operate as a waiver of any such right, power or remedy.




3.9

Force Majeure. In the event that either party is unable to perform any of its
obligations under this Agreement or to enjoy any of its benefits because of any
Act of God, strike, fire, flood, governmental acts, orders or restrictions,
Internet system unavailability, system malfunctions or any other reason where
failure to perform is beyond the reasonable control and not caused by the
negligence of the non-performing party (a “Force Majeure Event”), the party who
has been so affected shall give notice immediately to the other party and shall
use its reasonable best efforts to resume performance. Failure to meet due dates
resulting from a Force Majeure Event shall extend such due dates for a
reasonable period. However, if the period of nonperformance exceeds sixty (60)
days from the receipt of notice of the Force Majeure Event, the party whose
ability to perform has not been affected may, by giving written notice,
terminate this Agreement effective immediately upon such notice or at such later
date as is therein specified.




3.10

Non-Assignability & Binding Effect. Except as otherwise provided for within this
Agreement, neither party may assign any of its rights or delegate any of its
obligations under this Agreement to any third party without the express written
permission of the other. Any such assignment is deemed null and void.




3.11

Certain Sections Invalid. If any provisions of this Agreement are held by a
court of competent jurisdiction to be invalid under any applicable statute or
rule of law, they are to that extent to be deemed omitted and the remaining
provisions of this Agreement shall remain in full force and effect.




3.13

Headings. The titles and headings of the various sections and sections in this
Agreement are intended solely for convenience of reference and are not intended
for any other purpose whatsoever, or to explain, modify or place any
construction upon or on any of the provisions of this Agreement.




3.14

Survival of Certain Provisions. The warranties and the indemnification and
confidentiality obligations set forth in the Agreement shall survive the
termination of the Agreement by either party for any reason.




Understood, Agreed & Approved




We have carefully reviewed this contract and agree to and accept all of its
terms and conditions. We are executing this Agreement as of the Effective Date
above.







Assignee

 

Assignor

   

BY: /s/ Peter Matousek

 

BY: /s/ Cristina L. Jewell

Peter Matousek

 

Cristina L. Jewell

President

 

President










Exhibit “A”




Comtax Services Inc.

Accounts Receivable Reconciliation

     

Billings to Global Power and Water Industries, Inc.

    

Invoice

 

Actual

Invoice

Date

Num

Memo

Hours

Amount

1/31/2010

4

Accounting-Accountant-January 2010

4.00

$140.00

1/31/2010

4b

Accounting-Interim CFO-January 2010

284.00

$71,000.00

1/22/2010

4c

Mirabella Consulting, Inc. Payment

0.00

$5,000.00

2/28/2010

5

Accounting-Accountant-February 2010

15.00

$525.00

2/28/2010

5b

Accounting-Interim CFO-February 2010

297.00

$74,250.00

3/31/2010

17

Accounting-Accountant-March 2010

79.50

$2,782.50

3/31/2010

17b

Accounting-Interim CFO-March 2010

419.00

$104,750.00

4/30/2010

18

Accounting-Accountant-April 2010

81.50

$2,852.50

4/30/2010

18b

Accounting-Interim CFO-April 2010

387.50

$96,875.00

5/31/2010

19

Accounting-Accountant-May 2010

55.50

$1,942.50

5/31/2010

19b

Accounting-Interim CFO-May 2010

316.50

$79,125.00

6/30/2010

20

Accounting-Accountant-June 2010

14.00

$490.00

6/30/2010

20b

Accounting-Interim CFO-June 2010

243.00

$60,750.00

7/31/2010

21

Accounting-Accountant-July 2010

6.00

$210.00

7/31/2010

21b

Accounting-Interim CFO-July 2010

310.50

$77,625.00

8/31/2010

22

Accounting-Accountant-August 2010

37.50

$1,312.50

8/31/2010

22b

Accounting-Interim CFO-August 2010

125.50

$31,375.00

9/7/2010

23b

Accounting-Interim CFO-September 2010

38.50

$9,625.00

   

2,714.50

$620,630.00

     

Payments to Comtax Services Inc.

  

01/19/2010

1566300875

Advance on Feasibility Studies

 

$50,000.00

02/03/2010

1566301021

Advance on Feasibility Studies

 

$350,000.00

01/25/2010

7456630001a

Payment to Mirabella Consulting, Inc.

 

$5,000.00

02/08/2010

7456630001

Advance

 

$12,500.00

02/25/2010

50003

Advance

 

$5,000.00

03/02/2010

50012

Advance

 

$7,500.00

03/08/2010

50016

Advance

 

$5,000.00

03/13/2010

50022

Advance

 

$665.00

03/13/2010

50023

Advance

 

$7,000.00

03/29/2010

50026

Advance

 

$12,500.00

03/30/2010

17

Advance

 

$2,500.00

05/03/2010

18

Advance

 

$2,500.00

05/03/2010

50045

Advance

 

$12,500.00

    

$472,665.00

     

Balance due to Comtax Services Inc. from Global Power and Water Industries, Inc.

$147,965.00

     























Global Power and Water Industries (Logo)




WRITTEN CONSENT

OF THE

 BOARD OF DIRECTORS

OF

GLOBAL WATER AND INDUSTRIES, INC.




HELD JANUARY 12, 2010




Feasibility Study and Accounting Services




The undersigned, being all of the members of the Company’s Board of Directors,
acting pursuant to the authority granted by Nevada Revised Statutes and the
By-Laws of the Company, do hereby adopt the following resolutions by written
consent in lieu of a meeting as of and effective on the date set forth hereof:




RESOLVED, the Company approves a Feasibility Study  and Accounting Services
Agreement (FSAS) with Comtax Services Inc. in the amount of One Million Two
Hundred Thousand ($1,200,000.00). The FSAS scope of work includes feasibility
studies for ten Power Purchase Agreements in China, the Company’s Corporate
Structure Strategy and accounting services including the supply of an Interim
Chief Financial Officer.




FURTHER RESOLVED, the Company is hereby authorized to enter into an agreement
with Comtax Services Inc. for the feasibility studies for ten Power Purchase
Agreements in China, the Company’s Corporate Structure Strategy and accounting
services including the supply of an Interim Chief Financial Officer. The
agreement is not to exceed One Million Two Hundred Thousand ($1,200,000.00).




FURTHER RESOLVED, the Company is authorized to advance Four Hundred Thousand
($400,000.00) to Comtax Services Inc. as a retainer for the feasibility studies
for ten Power Purchase Agreements in China, the Company’s Corporate Structure
Strategy and accounting services including the supply of an Interim Chief
Financial Officer. The retainer will apply to the last $400,000.00 due on the
agreement.




This Written Consent shall be added to the corporate records of this Corporation
and made a part thereof, and the resolutions set forth above shall have the same
force and effect as if adopted at a meeting duly noticed and held by the Board
of Directors and the stockholders of this Corporation. This Written Consent may
be executed in counterparts and with facsimile signatures with the effect as if
all parties hereto had executed the same document. All counterparts shall be
construed together and shall constitute a single Written Consent.




The date of this Written Consent is January 12, 2010.




/s/ Howard A. Foote

 

/s/  Yew Yuen Choo (Katy Yew)

Howard A. Foote

 

Yew Yuen Choo (Katy Yew)










204 W. Spear Street, #2432, Carson City, Nevada, 89703















